Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102/ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimanaka et al. (EP 2735444A2).
	With regards to claims 1, 2  and 10, Shimanaka et al. teach an on-machine development lithographic printing plate precursor ( see abstract, claims and examples) [0020] comprising: an image-recording layer on a an aluminum support having anode oxide film [0233-0234], wherein an end portion of the printing plate precursor has a shear droop shape ( Fig.1) , the image-recording layer contains a compound ( hydrophilic low molecular weight compound; [0189-0195]) and a content of the compound is substantially same in a plane of the image-recording layer, and the compound is at least one selected from the group consisting of phosphonic acid and citric acid [0190].
	Although Shimanaka et al. do not explicitly recite the hydrophilic low molecular weight compound having support adsorptive property, having a molecular weight of 1,000 or less, and not having an ethylenic unsaturated group in a molecule of the compound as instantly claimed, it is noted that Shimanaka et al. and the instant claims recite the same compounds recited in claims 1, 2 and 10. 
However, it is the position of the examiner that those characteristics are inherent, given that the compound disclosed by Shimanaka et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Also, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the compound according to Shimanaka et al. is expected to have support adsorptive property, have a molecular weight of 1,000 or less, and not have an ethylenic unsaturated group in a molecule of the compound as that of instant application. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the compound of Shimanaka et al. to include that the compound have support adsorptive property, have a molecular weight of 1,000 or less, and not have an ethylenic unsaturated group in a molecule of the compound.
Further regards to the technical solution claimed in claim 10 is distinguished from the disclosure of Shimanaka et al in that: in a case of linearly analyzing a cross section of the lithographic printing plate precursor in a depth direction using STEM-EDS, 0.5% by mass or more of an element derived from the support-adsorptive group is present at any depth toward a side of the image-recording layer side from an interface between the aluminum support and the image-recording layer; the compound is at least one compound selected from phosphoric acid, polyphosphoric acid, metaphosphoric acid, ammonium phosphate monobasic, ammonium phosphate dibasic, sodium dihydrogen phosphate, sodium monohydrogen phosphate, potassium phosphate monobasic, potassium phosphate dibasic, sodium tripolyphosphate, potassium pyrophosphate, sodium hexametaphosphate, phosphonic acid, phosphinic acid, ethylphosphonic acid, propylphosphonic acid, i-propylphosphonic acid, butylphosphonic acid, hexylphosphonic acid, octylphosphonic acid, dodecylphosphonic acid, octadecylphosphonic acid, 2-hydroxyethylphosphonic acid, sodium salts or potassium salts thereof, an alkylphosphonic acid monoalkyl ester, a sodium salt or a potassium salt of the alkylphosphonic acid monoalkyl ester, an alkylenediphosphic acid, a sodium salt or a potassium salt of the alkylenediphosphic acid, polyvinylphosphonic acid, p-toluenesulfonic acid, sodium p-toluenesulfonic acid, sulfophthalic acid, and citric acid. Based on the above distinguishing technical features, it can be determined that the technical problem to be actually solved by the technical solution claimed in claim 10 is how to ensure the image-forming property of the end portion and which image recording layer compound is selected.
However, the coating liquid of the image recording layer in Shimanaka et al is coated on the entire surface of the printing plate precursor without distinguishing at the end portion. That is, the coating liquid of the image recording layer must be uniformly coated on the surface of the support. In order to ensure uniform coating of the image recording layer on the surface of the support, itis a conventional detection method in the art that: in a case of linearly analyzing a cross section of the lithographic printing plate precursor in a depth direction using STEM-EDS, 0.5% by mass or more of an element derived from the support-adsorptive group is present at any depth toward a side of the image-recording layer side from an interface between the aluminum support and the image-recording layer; ensuring 0.5% by mass or more of an element derived from the support-adsorptive group is conventional quality or content requirement of the image recording material that needs to be met in order to ensure proper image-forming property throughout the image recording layer of the support.
The term” substantially” is relative terminology. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The compound of Shimanaka et al. is contained in the image recording layer; therefore, meets the limitation of being substantially in the same plane of the image recording layer. 
Regarding claim 3, Shimanaka et al. teach the content of the compound is 0.5 to 20% by weight [0194], which encompasses the instant claimed range of 10 to 150 mg/m2. 
Regarding claim 4, Shimanaka et al. teach [0252] wherein the shear droop shape has a shear droop amount X of 35 um to 150 µm (abstract & claims), and the shear droop width Y of 50 um to 300 µm (abstract and claims) encompassing the instant claimed range as recited by instant claim 4.
Regarding claims 5 and 6, Shimanaka et al. do not explicitly recites an area ratio of crack present on a surface of the anode oxide film in a region corresponding to shar droop width Y of the lithographic printing plate precursor 10% or 6% or less as instantly claimed. However, Shimanaka et al. recognize if the shear droop width is less than 50 µm, crack occur in the edge and printing ink accumulates in the cracks, whereby the stain is apt to occur (Comparative examples/examples and [0252]). It is noted that the area ratio is optimizable to reduce crack percentage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify/optimize the shear droop width to yield desired area ratio of crack present.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claims 7 and 8, Shimanaka et al. teach the image-recording layer contains polymer particle [0072-0100] including at least one of monomer unit derived from a styrene and a monomer unit derived from a (meth)acrylonitrile compound.
Regarding claim 9, Shimanaka et al. teach the image-recording layer contains polymerization initiator [0111], an infrared absorber [0101], and a polymerizable compound [0129].
Regarding claim 18, Shimanaka et al. teach a method for producing a lithographic printing plate [0262-0268] comprising:
image-wise exposing the on-machine development lithographic printing plate precursor with an infrared laser; and removing a non-exposed portion of the image-recording layer with at least one selected from printing ink and dampening water on a printer (claims and examples).
Claim(s) 1-10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Namba et al. (US 2020/0166846 A1).
With regards to claims 1-10 and 16-18, Namba et al. teach an on-machine development lithographic printing plate precursor ( see abstract, claims and examples) comprising: an image-recording layer on a an aluminum support having anode oxide film [0039-0098], wherein an end portion of the printing plate precursor has a shear droop shape ( Fig.1) , the image-recording layer contains a compound ( hydrophilic low molecular weight compound; [0189-0190]) and a content of the compound is substantially same in a plane of the image-recording layer, and the compound is at least one selected from the group consisting of phosphonic acid and citric acid [0190]. Namba et al. teach the image-recording layer contains polymer particle [0101-0112] including at least one of monomer unit derived from a styrene and a monomer unit derived from a (meth)acrylonitrile compound. Namba et al. teach the image-recording layer contains polymerization initiator [0114], an infrared absorber [0138], and a polymerizable compound [0151]. Namba et al. explicitly recites an area ratio of crack present on a surface of the anode oxide film in a region corresponding to shar droop width Y of the lithographic printing plate precursor 10% or 6% or less [0246] as instantly claimed. Namba et al. teach a method for producing a lithographic printing plate comprising: image-wise exposing the on-machine development lithographic printing plate precursor with an infrared laser; and removing a non-exposed portion of the image-recording layer with at least one selected from printing ink and dampening water on a printer (claims and examples).Namba specifically disclose micropores present on a surface of the anode oxide film and an average diameter of the micropores on the surface of the anode oxide film is 10 to 100 nm as instantly claimed ( claims 7 and 8) and micropore is constituted of large-diameter pore portions extending up to a location of 10 to 1,000 nm deep from the surface of the film as instantly claimed ( claims 7 and 8).
	Although Namba et al. do not explicitly recite the hydrophilic low molecular weight compound having support adsorptive property, having a molecular weight of 1,000 or less, and not having an ethylenic unsaturated group in a molecule of the compound as instantly claimed, it is noted that Namba et al. and the instant claims recite the same compounds recited in claims 1, 2 and 10. 
However, it is the position of the examiner that those characteristics are inherent, given that the compound disclosed by Namba et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Also, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the compound according to Namba et al. is expected to have support adsorptive property, have a molecular weight of 1,000 or less, and not have an ethylenic unsaturated group in a molecule of the compound as that of instant application. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the compound of Namba et al. to include that the compound have support adsorptive property, have a molecular weight of 1,000 or less, and not have an ethylenic unsaturated group in a molecule of the compound.
The term” substantially” is relative terminology. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The compound of Namba et al. is contained in the image recording layer; therefore, meets the limitation of being substantially in the same plane of the image recording layer. 
Further regards to the technical solution claimed in claim 10 is distinguished from the disclosure of Namba et al. in that: in a case of linearly analyzing a cross section of the lithographic printing plate precursor in a depth direction using STEM-EDS, 0.5% by mass or more of an element derived from the support-adsorptive group is present at any depth toward a side of the image-recording layer side from an interface between the aluminum support and the image-recording layer; the compound is at least one compound selected from phosphoric acid, polyphosphoric acid, metaphosphoric acid, ammonium phosphate monobasic, ammonium phosphate dibasic, sodium dihydrogen phosphate, sodium monohydrogen phosphate, potassium phosphate monobasic, potassium phosphate dibasic, sodium tripolyphosphate, potassium pyrophosphate, sodium hexametaphosphate, phosphonic acid, phosphinic acid, ethylphosphonic acid, propylphosphonic acid, i-propylphosphonic acid, butylphosphonic acid, hexylphosphonic acid, octylphosphonic acid, dodecylphosphonic acid, octadecylphosphonic acid, 2-hydroxyethylphosphonic acid, sodium salts or potassium salts thereof, an alkylphosphonic acid monoalkyl ester, a sodium salt or a potassium salt of the alkylphosphonic acid monoalkyl ester, an alkylenediphosphic acid, a sodium salt or a potassium salt of the alkylenediphosphic acid, polyvinylphosphonic acid, p-toluenesulfonic acid, sodium p-toluenesulfonic acid, sulfophthalic acid, and citric acid. Based on the above distinguishing technical features, it can be determined that the technical problem to be actually solved by the technical solution claimed in claim 10 is how to ensure the image-forming property of the end portion and which image recording layer compound is selected.
However, the coating liquid of the image recording layer in Namba is coated on the entire surface of the printing plate precursor without distinguishing at the end portion. That is, the coating liquid of the image recording layer must be uniformly coated on the surface of the support. In order to ensure uniform coating of the image recording layer on the surface of the support, itis a conventional detection method in the art that: in a case of linearly analyzing a cross section of the lithographic printing plate precursor in a depth direction using STEM-EDS, 0.5% by mass or more of an element derived from the support-adsorptive group is present at any depth toward a side of the image-recording layer side from an interface between the aluminum support and the image-recording layer; ensuring 0.5% by mass or more of an element derived from the support-adsorptive group is conventional quality or content requirement of the image recording material that needs to be met in order to ensure proper image-forming property throughout the image recording layer of the support.
Claims 1-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A) in view of Shimanaka et al. (EP 2735444A2).
Regarding claims 1 and 2, Saito teaches an on-machine development-type lithographic printing plate precursor, and specifically discloses the following technical features (see paragraphs [0021]-[0030], [0188], [0211]-[0259] of the description, and Fig. 1 of Saito): the present disclosure comprises a support being an aluminum plate having a thickness of 0.3 mm; after electrochemical surface treatment, and after the treatment of the electrolytic solution of a certain current density, a DC anode oxide film is formed, and the support is obtained after watering and drying (corresponding to “an aluminum support having an anode oxide film”); the support has an image-recording layer; as shown in Fig. 1, an end of the lithographic printing plate precursor has a shear droop shape, and the coating liquid of the image recording layer contains an infrared absorber, a polymerizable compound, and polymerization initiator ; the polymerizable compound (as shown in Table 10) may be a (2-hydroxyethyl) methacrylate having an average molecular weight of 700, 2-(2-hydroxyethyl)-piperidine nitrogen ring (corresponding to “the image-recording layer contains a compound having a support adsorptive property, having a molecular weight of 1,000 or less, and not having an unsaturated double bond group in a molecule of the compound’), and the coating liquid of the image recording layer is substantially uniformly coated (corresponding to “a content of the compound is substantially same in a plane of the image-recording layer’).
The technical solution claimed in claim 1 is distinguished from the disclosure of Saito in that: the compound is at least one compound selected from phosphoric acid, polyphosphoric acid, metaphosphoric acid, ammonium phosphate monobasic, ammonium phosphate dibasic, sodium dihydrogen phosphate, sodium monohydrogen phosphate, potassium phosphate monobasic, potassium phosphate dibasic, sodium tripolyphosphate, potassium pyrophosphate, sodium hexametaphosphate, phosphonic acid, phosphinic acid, ethylphosphonic acid, propylphosphonic acid, i-propylphosphonic acid, butylphosphonic acid, hexylphosphonic acid,
octylphosphonic acid, dodecylphosphonic acid, octadecylphosphonic acid, 2-hydroxyethylphosphonic acid, sodium salts or potassium salts thereof, an alkylphosphonic acid monoalkyl ester, a sodium salt or a potassium salt of the alkylphosphonic acid monoalkyl ester, an alkylenediphosphic acid, a sodium salt or a potassium salt of the alkylenediphosphic acid, polyvinylphosphonic acid, p-toluenesulfonic acid, sodium p-toluenesulfonic acid, sulfophthalic acid, and citric acid. Based on the above distinguishing technical features, it can be determined that the technical problem to be actually solved by the technical solution claimed in claim 1 is which image recording layer compound is selected.
However, Saito has disclosed the use of a lithographic printing plate precursor having a hydrophilic compound and having a shear droop shape end portion in the image recording layer to prevent edge contamination and to ensure the image-forming property of the end portion. Shimanaka et al. teach an on-machine development lithographic printing plate precursor ( see abstract, claims and examples) [0020] comprising: an image-recording layer on a an aluminum support having anode oxide film [0233-0234], wherein an end portion of the printing plate precursor has a shear droop shape ( Fig.1) , the image-recording layer contains a compound (hydrophilic low molecular weight compound; [0189-0195]) and a content of the compound is substantially same in a plane of the image-recording layer, and the compound is at least one selected from the group consisting of phosphonic acid and citric acid [0190].
	Although Shimanaka et al. do not explicitly recite the hydrophilic low molecular weight compound having support adsorptive property, having a molecular weight of 1,000 or less, and not having an ethylenic unsaturated group in a molecule of the compound as instantly claimed, it is noted that Shimanaka et al. and the instant claims recite the same compounds recited in claims 1, 2 and 10. 
However, it is the position of the examiner that those characteristics are inherent, given that the compound disclosed by Shimanaka et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Also, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the compound according to Shimanaka et al. is expected to have support adsorptive property, have a molecular weight of 1,000 or less, and not have an ethylenic unsaturated group in a molecule of the compound as that of instant application. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the compound of Shimanaka et al. to include that the compound have support adsorptive property, have a molecular weight of 1,000 or less, and not have an ethylenic unsaturated group in a molecule of the compound.
 It can be seen that Shimanaka et al. discloses the hydrophilic compound materials that can be used in the image recording layer of the printing plate precursor, and the technical feature plays the same role in Shimanaka et al. as it does in the present invention to solve the technical problem, which is to ensure the image reproducibility of the printing plate precursor. That is, Shimanaka et al. gives an inspiration to apply the above technical feature to Saito to solve the technical problem. It is easily conceivable for those skilled in the art to select at least one from the above materials for use in the image recording layer coating fluid as a hydrophilic compound. Therefore, it is obvious for those skilled in the art to obtain the technical solution claimed in claim 1 on the basis of Saito in combination with Shimanaka et al.
The term” substantially” is relative terminology. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The compound of Shimanaka et al. is contained in the image recording layer; therefore, meets the limitation of being substantially in the same plane of the image recording layer. 
Regarding claim 3, Saito discloses that (see paragraphs [0021]- [0030], [0188], [0211]- [0259] of the description, and Fig. 1 of Saito): the content of the compound on the support is 0.001-1.0 g/m2, which encompasses the instant claimed range of 10 to 150 mg/m2. 
Regarding claim 4, Saito discloses that (see paragraph [0188] of the description, and Fig. 1 of Saito): the shear droop shape has a shear droop amount X of 20 µm to 150 µm, preferably 50 µm to 100 µm, and the shear droop width Y of 50 µm to 300 µm, preferably 70 µm to 250 µm encompassing the instant claimed range as recited by instant claim 4.
Regarding claims 5-9, Saito discloses that (see paragraphs [0021]-[0030], [0188], [0211]-[0259] of the description, and Fig. 1 of Saito): the shear droop width Y is in the range of 50 um to 300 um, preferably 70 um to 250 um; the DC anode oxide film formed on the support has a crack diameter of 2 um and a width of 0.51 um (corresponding to “the area ratio of the crack is 6% or less’);the image-recording layer contains a polymer particle, a polymerization initiator, an
infrared absorber, and a polymerizable compound; the polymer particles can be synthesized by the polymerization of azodiisobutyronitrile, acrylonitrile, styrene and other monomer units.
	Regarding claim 10, Saito discloses an on-machine development-type lithographic printing plate precursor, and specifically discloses the following technical features (see paragraphs [0021]-[0030], [0188], [0211]-[0259] of the description, and Fig. 1 of  Saito): the present disclosure comprises a support being an aluminum plate having a thickness of 0.3 mm; after electrochemical surface treatment, and after the treatment of the electrolytic solution of a certain current density, a DC anode oxide film is formed, and the support is obtained after watering and drying (corresponding to “an aluminum support having an anode oxide film’); the support has an image-recording layer; as shown in Fig. 1, an end of the lithographic printing plate precursor has a shear droop shape; the coating liquid of the image recording layer contains an infrared absorber, a polymerizable compound, and polymerization initiator; the polymerizable compound (as shown in Table 10) may be a (2-hydroxyethyl) methacrylate having an average molecular weight of 700, 2-(2-hydroxyethyl)-piperidine nitrogen ring (corresponding to “the image-recording layer contains a compound having a support adsorptive property, having a molecular weight of 1,000 or less, and not having an unsaturated double bond group in a molecule of the compound’), and the coating liquid of the image recording layer is substantially uniformly coated (corresponding to “a content of the compound is substantially same in a plane of the image-recording layer”).
	The technical solution claimed in claim 10 is distinguished from the disclosure
of Saito in that: in a case of linearly analyzing a cross section of the lithographic printing plate precursor in a depth direction using STEM-EDS, 0.5% by mass or more of an element derived from the support-adsorptive group is present at any depth toward a side of the image-recording layer side from an interface between the aluminum support and the image-recording layer; the compound is at least one compound selected from phosphoric acid, polyphosphoric acid, metaphosphoric acid, ammonium phosphate monobasic, ammonium phosphate dibasic, sodium dihydrogen phosphate, sodium monohydrogen phosphate, potassium phosphate monobasic, potassium phosphate dibasic, sodium tripolyphosphate, potassium pyrophosphate, sodium hexametaphosphate, phosphonic acid, phosphinic acid, ethylphosphonic acid, propylphosphonic acid, i-propylphosphonic acid, butylphosphonic acid, hexylphosphonic acid, octylphosphonic acid, dodecylphosphonic acid, octadecylphosphonic acid, 2-hydroxyethylphosphonic acid, sodium salts or potassium salts thereof, an alkylphosphonic acid monoalkyl ester, a sodium salt or a potassium salt of the alkylphosphonic acid monoalkyl ester, an alkylenediphosphic acid, a sodium salt or a potassium salt of the alkylenediphosphic acid, polyvinylphosphonic acid, p-toluenesulfonic acid, sodium p-toluenesulfonic acid, sulfophthalic acid, and citric acid. Based on the above distinguishing technical features, it can be determined that the technical problem to be actually solved by the technical solution claimed in claim 10 is how to ensure the image-forming property of the end portion and which image recording layer compound is selected.
However, the coating liquid of the image recording layer in Saito is coated on the entire surface of the printing plate precursor without distinguishing at the end portion. That is, the coating liquid of the image recording layer must be uniformly coated on the surface of the support. In order to ensure uniform coating of the image recording layer on the surface of the support, itis a conventional detection method in the art that: in a case of linearly analyzing a cross section of the lithographic printing plate precursor in a depth direction using STEM-EDS, 0.5% by mass or more of an element derived from the support-adsorptive group is present at any depth toward a side of the image-recording layer side from an interface between the aluminum support and the image-recording layer; ensuring 0.5% by mass or more of an element derived from the support-adsorptive group is conventional quality or content requirement of the image recording material that needs to be met in order to ensure proper image-forming property throughout the image recording layer of the support. Furthermore, The technical solution claimed in claim 1 is distinguished from the disclosure of Saito in that: the compound is at least one compound selected from phosphoric acid, polyphosphoric acid, metaphosphoric acid, ammonium phosphate monobasic, ammonium phosphate dibasic, sodium dihydrogen phosphate, sodium monohydrogen phosphate, potassium phosphate monobasic, potassium phosphate dibasic, sodium tripolyphosphate, potassium pyrophosphate, sodium hexametaphosphate, phosphonic acid, phosphinic acid, ethylphosphonic acid, propylphosphonic acid, i-propylphosphonic acid, butylphosphonic acid, hexylphosphonic acid,
octylphosphonic acid, dodecylphosphonic acid, octadecylphosphonic acid, 2-hydroxyethylphosphonic acid, sodium salts or potassium salts thereof, an alkylphosphonic acid monoalkyl ester, a sodium salt or a potassium salt of the alkylphosphonic acid monoalkyl ester, an alkylenediphosphic acid, a sodium salt or a potassium salt of the alkylenediphosphic acid, polyvinylphosphonic acid, p-toluenesulfonic acid, sodium p-toluenesulfonic acid, sulfophthalic acid, and citric acid. Based on the above distinguishing technical features, it can be determined that the technical problem to be actually solved by the technical solution claimed in claim 1 is which image recording layer compound is selected.
However, Saito has disclosed the use of a lithographic printing plate precursor having a hydrophilic compound and having a shear droop shape end portion in the image recording layer to prevent edge contamination and to ensure the image-forming property of the end portion. Shimanaka et al. teach an on-machine development lithographic printing plate precursor ( see abstract, claims and examples) [0020] comprising: an image-recording layer on a an aluminum support having anode oxide film [0233-0234], wherein an end portion of the printing plate precursor has a shear droop shape ( Fig.1) , the image-recording layer contains a compound (hydrophilic low molecular weight compound; [0189-0195]) and a content of the compound is substantially same in a plane of the image-recording layer, and the compound is at least one selected from the group consisting of phosphonic acid and citric acid [0190].
	Although Shimanaka et al. do not explicitly recite the hydrophilic low molecular weight compound having support adsorptive property, having a molecular weight of 1,000 or less, and not having an ethylenic unsaturated group in a molecule of the compound as instantly claimed, it is noted that Shimanaka et al. and the instant claims recite the same compounds recited in claims 1, 2 and 10. 
However, it is the position of the examiner that those characteristics are inherent, given that the compound disclosed by Shimanaka et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Also, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the compound according to Shimanaka et al. is expected to have support adsorptive property, have a molecular weight of 1,000 or less, and not have an ethylenic unsaturated group in a molecule of the compound as that of instant application. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the compound of Shimanaka et al. to include that the compound have support adsorptive property, have a molecular weight of 1,000 or less, and not have an ethylenic unsaturated group in a molecule of the compound.
 It can be seen that Shimanaka et al. discloses the hydrophilic compound materials that can be used in the image recording layer of the printing plate precursor, and the technical feature plays the same role in Shimanaka et al. as it does in the present invention to solve the technical problem, which is to ensure the image reproducibility of the printing plate precursor. That is, Shimanaka et al. gives an inspiration to apply the above technical feature to Saito to solve the technical problem. It is easily conceivable for those skilled in the art to select at least one from the above materials for use in the image recording layer coating fluid as a hydrophilic compound. Therefore, it is obvious for those skilled in the art to obtain the technical solution claimed in claim 1 on the basis of Saito in combination with Shimanaka et al.
The term” substantially” is relative terminology. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The compound of Shimanaka et al. is contained in the image recording layer; therefore, meets the limitation of being substantially in the same plane of the image recording layer. 
It can be seen that Shimanaka et al. disclose the hydrophilic compound materials that can be used in the image recording layer of the printing plate precursor, and the technical feature plays the same role in Shimanaka et al. as it does in the present invention to solve the technical problem, which is to ensure the image reproducibility of the printing plate precursor. That is, Shimanaka et al. give an inspiration to apply the above technical feature to Saito to solve the technical problem. Under the technical inspiration, it is easily conceivable for those skilled in the art to select at least one from the above materials for use in the image recording layer coating fluid as a hydrophilic compound. Therefore, it is obvious for those skilled in the art to obtain the technical solution claimed in claim 10 on the basis of Saito in combination with Shimanaka et al. and common knowledge in the art.
Regarding claim 18, Saito discloses an on-machine development-type lithographic printing plate precursor and production method thereof, and specifically discloses the following technical features (see paragraphs [0021]-[0030], [0188], [0211]-[0259] of the description, and Fig. 1 of Saito): image-exposing the on-machine development-type lithographic printing plate precursor with an infrared laser, and removing a non-exposed portion of the image-recording layer with at least one selected from printing ink and dampening water on a printer.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A) in view of Shimanaka et al. (EP 2735444A2). as applied to claims 1 and 10 above, and further in view of Masuda et al. (JP H11-286183).
Regarding claims 11 and 12, neither Saito nor Shimanaka et al. specifically disclose a value of brightness L* in CIEL*a*b* color system of a surface of the anode oxide film at a side of the image-recording layer is 70 to 100 as instantly claimed. Masuda et al. disclose a lithographic printing plate precursor, and specifically discloses that: an anode oxide film is formed on the surface of the support; a value of brightness L* in a CIEL*a*b* color system of a surface of the anode oxide film at a side of the image-recording layer is about 35 to about 6, specifically 76 (see claim 2, paragraph [0026] of the description of Masuda et al.). Masuda et al., Saito, and Shimanaka et al. are analogous art in the lithography field. Therefore, it would have been obvious to recognize the technical feature plays the same role in Masuda et al. as it does in the present invention to solve the technical problem, which is used for the surface treatment of the support.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A) in view of Shimanaka et al. (EP 2735444A2) as applied to claims 1 and 10 above, and further in view of Shiraki et al. (US 2015/0000544 A1).
Regarding claims 13 and 14, neither Saito nor Shimanaka et al. specifically disclose a steepness a45 of a compound having a wavelength of 0.2 to 2 µm on a surface of the anode oxide film at a side of the image-recording layer is 30% or less as instantly claimed. Shiraki et al. disclose a lithographic printing plate precursor, and specifically discloses that: white substrate is an aluminum support which is subjected to a roughening treatment and an anodizing treatment, wherein a steepness a45 of a component having a wavelength of 0.2 to 2 µm on a surface of a side of the image-recording layer is 30% or less (see claims 8 and 9 of Shiraki et al.). Shiraki et al., Saito, and Shimanaka et al. are analogous art in the lithography field. Therefore, it would have been obvious to recognize the technical feature plays the same role in Shiraki et al. as it does in the present invention to solve the technical problem, which is used for the surface treatment of the support.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A) in view of Shimanaka et al. (EP 2735444A2) as applied to claims 1 and 10 above, and further in view of Kurokawa et al. (US 2012/0192742 A1).
Regarding claims 15-17, neither Saito nor Shimanaka et al. specifically disclose micropores present on a surface of the anode oxide film and an average diameter of the micropores on the surface of the anode oxide film is 10 to 100 nm as instantly claimed and micropore is constituted of large-diameter pore portions extending up to a location of 10 to 1,000 nm deep from the surface of the film as instantly claimed. Kurokawa et al. disclose a lithographic printing plate support, and specifically discloses that: the support comprises an aluminum plate; and an anodized film formed at a surface of the aluminum plate and having micropores; an aperture average diameter of the large-diameter portion at the surface of the anodized film is from 10 to 100 nm; each of the micropores have a large-diameter portion and a dendritic small-diameter portion; a communication position average diameter of the small-diameter portion is more than 0 but less than 20 nm; a ratio of the communication position average diameter of the small-diameter portion to the aperture average diameter of the large-diameter portion is up to 0.85; the ratio is preferably from 0.02 to 0.85 and more preferably from 0.10 to 0.70 (the numerical range of the present application is that an average diameter of the small-diameter pore portions is 5% to 80% of an average diameter of the large-diameter pore portions); the large-diameter portion extends to a depth A of 6 to 60 nm (which partially overlaps with the 10 to 1000 nm range of the present application) from the surface of the anodized film; the dendritic small-diameter portion communicates with a bottom of the large-diameter portion, and extends to a depth of 900 to 2,000 nm (which overlaps with the endpoint of 20 nm-2000 nm of the present application) from a communication position between the small-diameter portion and the large-diameter portion (see claim 1, paragraphs [0060]-[0105] of the description of Kurokawa et al.). Kurokawa et al., Saito, and Shimanaka et al. are analogous art in the lithography field. Therefore, it would have been obvious to recognize the technical feature plays the same role in Kurokawa et al. as it does in the present invention to solve the technical problem, which is used for the surface treatment of the support. 
Prior Art Made of Record
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamiya et al. (US 2018/0157176 A1; see abstract, claims and drawings) teach a lithographic printing plate precursor having a shear droop. 
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 04/26/2022, with respect to the rejection(s) of claim(s) 1-3, 5-10 and 17-18 under 35 U.S.C. 103 as being unpatentable over Saito (JP 2016179592 A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saito (JP 2016179592 A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722